The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo, for sufficiency as to form of an initiative petition relating to a proposed law concerning mandatory minimum sentencing. A copy of the initiative petition that you submitted to this office on March 14, 2000, is attached for reference.
We conclude that the petition must be rejected because there exists defects in the form, including mistakes on the front and back pages of the form. On the front page the word "herself" is omitted in the fourth line of the paragraph beginning with the word "We" and the word "her" is omitted from the line that begins with the word "signed," in contravention of Section 116.040, RSMo 1999 Supp. The words "a Missouri registered voter and a resident of the State of Missouri" are added to the circulator's affidavit without statutory authority. The petition also includes "official ballot language" in violation of Section 116.334, RSMo 1999 Supp.
There are numerous substantive and clerical errors on the second page of the form. Among the errors we have found are the following: use of the word "classed" in line 1 of paragraph 2; the use of the word "purposed" in line 3 of paragraph 2; the use of the word "commitments" in line 1 of subparagraph 2(1); the addition of an apostrophe following the reference to section 588.018 in paragraph 1; the addition of the word "the" before the word "sentencing" in line 3 of paragraph 2; the omission of the word "to" after the word "guilty" in line 5 of paragraph 2; the omission of a comma in paragraph 4 after the word "served"; miscapitalization of "A" in line 5 of paragraph 2 and of "S" in line 1 of subparagraph 4(2); the use of a period instead of a colon in line 6 of paragraph 2; mistakes in numbering the paragraphs after the proposed deletion of paragraph 3; the duplication of the lettering in the subparagraphs of 6(3) resulting in two subparagraphs 6(3)(b)s; an opening bracket in the underscored provisions in line 3 immediately before the word "percent" with no closing bracket; and the inclusion of two paragraphs 7, with the second paragraph 7 including the language appearing to be deleted in the referenced paragraph 3.
Very truly yours,
                                   JEREMIAH W.(JAY) NIXON Attorney General
Enclosure